Citation Nr: 0101721	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-00 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for cardiovascular disease 
due to tobacco dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from September 1958 to May 
1961.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
September 1998 rating determination by the Pittsburgh, 
Pennsylvania, Regional Office (RO).


FINDINGS OF FACT

1.  The law prohibits service connection for death or 
disability resulting from an injury or disease due to 
inservice use of tobacco products by a veteran, for all 
claims filed on or after June 9, 1998.

2.  The veteran's claim for service connection for 
cardiovascular disease, based upon the use of tobacco 
products, was received by the RO on July 2, 1998.

3.  The veteran's cardiovascular disease first became 
manifest many years after his active service ended.


CONCLUSION OF LAW

The veteran's claim of service connection for cardiovascular 
disease, based upon the use of tobacco products, lacks legal 
merit and entitlement under the law.  38 U.S.C.A. § 1103 
(West Supp. 2000); Sabonis v. Brown, 6 Vet.App. 426 (1994).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Of record is a VA Form 21-526 (Veteran's Application for 
Compensation or Pension), received by the RO in July 1998, in 
which he filed a claim for service connection for heart 
disease, congestive heart failure, coronary artery blockage 
and mitral stenosis, as secondary to the use of tobacco 
products.  Along with his claim, the veteran submitted a 
personal statement, in which he noted that he had not started 
smoking until 1958 when he entered service.  He indicated 
that cigarettes were issued to the soldiers in their C-
rations.  The veteran believed that his cardiovascular 
disease was the result of his cigarette smoking, and that he 
never would have started smoking if he had not been 
encouraged by the U.S. government.

With regard to this aspect of the veteran's appeal, the Board 
notes that the United States Congress has passed legislation 
directly addressing veterans' claims seeking benefits for 
disability related to the use of tobacco.  First, the 
Veterans Benefits Act of 1998, enacted as Subtitle B of 
Public Law No. 105-178, § 8202, 112 Stat. 492, amended 38 
U.S.C.A. §§ 1110 and 1131, inserting language to prohibit the 
payment of VA compensation for disabilities attributable to a 
veteran's use of tobacco products in service.  That 
legislation was approved on June 9, 1998, and was made 
effective for all claims filed thereafter.  Then, in Public 
Law No. 105-206, § 9014, 112 Stat. 865, approved on July 22, 
1998, the amendments made by section 8202 of the previous 
statute were rescinded.  In lieu of amending 38 U.S.C.A. §§ 
1110 and 1131, section 9014 created a new 38 U.S.C.A. § 1103, 
which provides, in pertinent part, as follows:

Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval, or air service 
for purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's service.



Thus, new section 1103 bars an award of service connection 
for a disability arising long after service (as in the 
present case) based upon a finding that such disability was 
caused by tobacco use during service.  It does not, however, 
preclude the establishment of service connection based upon a 
finding that a disease or injury (even if tobacco-related) 
became manifest or was aggravated during active service or 
became manifest to the requisite degree of disability during 
any applicable presumptive period specified in 38 U.S.C.A. §§ 
1112, 1116.  See 38 U.S.C.A. § 1103(b).  However, the veteran 
does not contend, and the evidence does not show, that the 
veteran's cardiovascular disease was present while he was in 
service.  In testimony presented in August 2000, the veteran 
stated that he was not aware of symptoms of his heart disease 
before 1992, or approximately 30 years after his active 
service ended.


By its terms, new section 1103 applies only to claims filed 
after June 9, 1998, and does not affect veterans and 
survivors currently receiving benefits and veterans and 
survivors who filed claims on or before June 9, 1998.

The veteran was notified, by a December 1998 statement of the 
case that his claim of entitlement to service connection for 
a cardiovascular disorder secondary to nicotine dependence 
was filed after enactment of 38 U.S.C.A. § 1103, and was 
precluded by law.  The veteran argues that his claim is not 
precluded by 38 U.S.C.A. § 1103, and that the claim was filed 
prior to June 9, 1998.  At a videoconference hearing in 
August 2000, the veteran testified that he signed the VA Form 
21-526 on June 1, 1998 at the Altoona VA Medical Center and 
handed it to the receptionist on that day.  He further 
testified that he initially obtained the application from the 
VA Medical Center the same day he filed the application.  The 
veteran's friend gave additional supportive testimony on the 
veteran's behalf.  



However, the record shows that the veteran's claim for 
service connection for cardiovascular disease due to tobacco 
use, although dated June 1, 1998, was received at the RO on, 
July 2, 1998.  The date stamp on the reverse side of the 
claim so indicates, and the statement of the case issued to 
the veteran and his representative in December 1999 also 
reflects that the claim was received on July 2, 1998.  The 
question thus arises whether the veteran's smoking claim is 
precluded by law.

The United States Court of Appeals for Veterans Claims 
(Court) has defined a presumption of regularity to the effect 
that "[t]he presumption of regularity supports the official 
acts of public officers and, in the absence of clear evidence 
to the contrary, courts presume that they have properly 
discharged their official duties."  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United 
States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)); and 
see Schoolman v. West, 12 Vet.App. 307, 311; Mindenhall v. 
Brown, 7 Vet. App. 271 (1994) (applying the presumption of 
regularity to procedures at the RO level).  The presumption 
of regularity dictates that in the absence of clear evidence 
to the contrary, the RO stamped the veteran's claim with the 
date the claim was received at the RO.  There is no evidence 
that anything unusual occurred in the mailing of the 
veteran's claim or in the RO's handling of the claim.  The 
veteran's statement, alone, is not the type of clear evidence 
to the contrary which would be sufficient to rebut the 
presumption of regularity.  Schoolman, Mindenhall.  

Therefore, the record lacks evidence to corroborate the 
veteran's assertion that he filed his claim prior to June 9, 
1998.  The veteran's claim for service connection was 
officially filed at the RO on the date it was received, July 
2, 1998.  Although the claim may have been signed at the VA 
Medical Center on June 1, 1998, it was not received in the 
Department of Veterans Affairs on that date.  38 C.F.R. § 
3.1(r) (2000).  This conclusion is consistent with the spirit 
of the laws and regulations governing the effective dates of 
awards, where emphasis is placed upon the date of receipt by 
the RO, rather than the date the claim was signed by the 
claimant or the date the claim was mailed.  As there is 
nothing of record to rebut the presumption of regularity, 
there is no reason to conclude that the claim was received 
anytime prior to July 2, 1998.

When the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).  Under the circumstances of this case, the law is 
dispositive and the Board has no alternative but to deny the 
veteran's claim for lack of entitlement under the law, given 
that his claim was filed after June 9, 1998.  Therefore, the 
veteran's claim of service connection for cardiovascular 
disease, due to the use of tobacco products, must be denied.  
38 U.S.C.A. § 1103 (West Supp. 1999).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.   
However, in view of the applicability of  38 U.S.C.A. § 1103 
(West Supp. 2000) and Sabonis v. Brown, 6 Vet.App. 426 
(1994), there is no reasonable possibility that further 
development of this claim under the provisions of the 
Veterans Claims Assistance Act would aid in substantiating 
the claim.


ORDER

Because it lacks legal merit and entitlement under the law, 
the veteran's claim of entitlement to service connection for 
cardiovascular disease, claimed as due to the use of tobacco 
products, is denied.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 


